Case 2:20-cv-00176-LEW Document 15 Filed 05/26/20 Page 1 of 2                  PageID #: 174



                                    United States District Court
                                         District of Maine

 Bayley’s Campground, Inc., d/b/a Bayley’s
 Camping Resort, et al.,

                Plaintiffs

 v.                                                  Civil Action No. 2:20-cv-176-LEW

 Janet T. Mills, in her official capacity as
 the Governor of the State of Maine

                Defendants

                  Unopposed Motion for Enlargement of Page Limitation

       NOW COME the Plaintiffs, and respectfully request that the Court enlarge the page

limit for their reply memorandum in support of their Motion for Expedited Preliminary

Injunction from seven (7) to ten (10) pages as follows:

       1.      The pending motion involves significant and novel questions of

constitutional law, including identifying appropriate level of scrutiny to be applied to the

challenged executive orders, applying that level of scrutiny to the facts of the case, and

determining the extent which the Plaintiffs’ constitutional right to travel and due process

are implicated by the executive orders.

       2.      In consideration of the above, Plaintiffs require an additional 3-pages to

address and respond to the arguments advanced in the Defendant’s opposition.

       3.      Counsel for Defendant has no objection to this request.

       WHEREFORE, Plaintiffs request that the page limit for their reply memorandum be

enlarged from 7 to 10 pages.
Case 2:20-cv-00176-LEW Document 15 Filed 05/26/20 Page 2 of 2                   PageID #: 175




                                                    Plaintiffs,
                                                    By their attorneys,


Dated: May 26, 2020                                 /s/ Tyler J. Smith
                                                    Gene R. Libby, ME Bar # 427
                                                    Tyler J. Smith, ME Bar # 4526
                                                    Keith P. Richard, ME Bar # 5556
                                                    Libby O’Brien Kingsley & Champion, LLC
                                                    62 Portland Road, Suite 17
                                                    Kennebunk, ME 04043
                                                    Tel: (207) 985-1815
                                                    glibby@lokllc.com
                                                    tsmith@lokllc.com
                                                    krichard@lokllc.com

                                CERTIFICATE OF SERVICE

       I certify that I served the foregoing document upon all counsel who have appeared

in this action via the Court’s CM/ECF system.



Dated: May 26, 2020                                 /s/ Tyler J. Smith
                                                    Tyler J. Smith, Esq., Bar No. 4526




                                                2
